                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANDREW T. WHITCOMB,

                         Plaintiff,
      v.                                          Case No. 16-cv-1000-pp-wed

DR. JEFFREY MANLOVE, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER ADOPTING MAGISTRATE JUDGE DUFFIN’S RECOMMENDATION
    (DKT. NO. 38), DENYING PLAINTIFF’S MOTION FOR PRELIMINARY
INJUNCTION (DKT. NO. 21), DENYING PLAINTIFF’S MOTION TO PRODUCE
       DOCUMENTS (DKT. NO. 40) AND EXTENDING DEADLINE FOR
                         COMPLETING DISCOVERY
______________________________________________________________________________

      Plaintiff Andrew T. Whitcomb has alleged that the defendants were

deliberately indifferent to his injured knee. Dkt. No. 25 at 2-5. On January 14,

2019, the court referred his case to U.S. Magistrate Judge William Duffin to

handle pretrial matters. Dkt. No. 26. Before the court had issued its order

allowing the plaintiff to proceed on his Eighth Amendment claims, he had filed

filed a motion for a preliminary injunction, asking the court to issue an order to

address “the all around lack of proper medical care” he claimed he was

experiencing in prison. Dkt. No. 21. Judge Duffin reviewed the motion, the

defendants’ response, and the plaintiff’s reply, and recommended that this

court deny the motion. Dkt. No. 38. Neither party objected to the report and

recommendation.




                                        1
      Under 28 U.S.C. §636(b)(1)(A), magistrate judges may not issue final

decisions on motions for preliminary injunctions. Instead, they must issue

their findings as recommendations to the district court. 28 U.S.C. §636(b)(1)(C).

The district court must conduct a de novo review of any part of the

recommendation to which a party objects. Fed. R. Civ. P. 72(b)93). If no party

objects, the court reviews the magistrate judge’s recommendation for clear

error. Fed. R. Civ. P. 72(a); Johnson v. Zema Systems Corp., 170 F.3d 734, 739

(7th Cir. 1999). The court reviews Judge Duffin’s report for clear error.

      In his motion, the plaintiff claimed that the defendants had continued to

delay in providing him medical treatment, refused to provide him with proper

and adequate pain medication and had taken away his wheelchair; he alleged

an “all around lack of proper medical care” for pain that had lasted almost ten

months and was on-going. Dkt. No. 21. He alleged that the defendants had not

gotten him to see a specialist. Id. He asserted that by the time the court

received the motion, “it will still be going on,” and asked the court to stop the

defendants from denying him proper care and delaying his treatment. Id. The

plaintiff provided more details of what had gone on with his treatment between

December 2018 and January 2, 2019. Dkt. No. 22. He also provided an

affidavit from another inmate, describing the events surrounding the plaintiff’s

knee injury. Dkt. No. 24.

      The defendants provided evidence (a sworn declaration from defendant

Dr. Jeffrey Manlove) that as of February 4, 2019, the plaintiff received medical

care from prison staff and outside health care providers on more than fifty


                                         2
occasions since March 2018. Dkt. No. 32 at ¶13. The plaintiff filed a responsive

declaration, confirming much of what Dr. Manlove had said, but disputing the

kind of treatment Manlove is giving him and the speed with which he receives

it. Dkt. No. 34.

      To obtain preliminary injunctive relief, whether through an injunction or

a temporary restraining order, a plaintiff must show that (1) his underlying

case has a reasonable likelihood of success on the merits, (2) he has no

adequate remedy at law and (3) he will suffer irreparable harm without the

injunction. Wood v. Buss, 496 F.3d 620, 622 (7th Cir. 2007). As Judge Duffin

noted in his report, a preliminary injunction is an “extraordinary” form of relief

“that may only be awarded upon a clear showing that the plaintiff is entitled to

such relief.” Dkt. No. 38 (quoting Winter v. Natural Res. Def. Council, 555 U.S.

7, 22 (2008)). Under the Prison Litigation Reform Act, if a court grants

injunctive relief, that relief must be “narrowly drawn, extend no further than

necessary to correct the harm the court finds requires preliminary relief, and

be the least intrusive means necessary to correct the harm.” Id. (quoting 28

U.S.C. §3626(a)(1)(A)).

      Judge Duffin found that the plaintiff had not shown that he has a

reasonable likelihood of success on the merits of his Eighth Amendment claim.

Id. at 3-4. Judge Duffin noted that it takes more than a plaintiff’s disagreement

with a doctor’s judgment to prove that a doctor is deliberately indifferent to a

plaintiff’s serious medical need. Id. at 3. The court agrees with Judge Duffin

that in order to succeed on his deliberate indifference claim, the plaintiff will


                                         3
need to show more than the fact that he disagrees with the medical judgments

Manlove and other defendants have made. But more to the point, this court

finds that the plaintiff has not demonstrated that he will suffer irreparable

harm if the court does not grant his request for injunctive relief. The plaintiff

agrees that he has been receiving treatment. The defendants have not been

ignoring him. Dr. Manlove attested that he has offered the plaintiff pain

medications other than the Tylenol he receives; he opines that non-steroidal

anti-inflammatories would give the plaintiff better relief, but that the plaintiff

refuses to take them because he is worried that they will cause GI bleeding.

Dkt. No. 32 at ¶¶9-12. Manlove indicates that the plaintiff is at increased risk

for such bleeding, but not because of the medication; his increased risk is due

to his “propensity for swallowing foreign objects (pen ink cartridges, razors,

etc.).” Id. at ¶12. Manlove also reports that the plaintiff is housed in the

Restrictive Housing Unit—he gets his meals in his cell, and has a wheelchair

restriction if he needs to go further than 100 feet, and he has a knee brace for

minimal walking (although Manlove points out that he has witnessed the

plaintiff “foregoing” the use of the knee brace). Id. at ¶15-16. While the plaintiff

asserts that his leg is going to be “permanently messed up forever and if it gets

any worse the possibility that it may be so messed up as to be irreparable is

better and better with time,” dkt. no. 22 at 2, Manlove says that the plaintiff

had an orthopedics consult as recently as January 10, 2019, dkt. no. 32 at

¶17. That appointment resulted in a recommendation that the plaintiff have an

updated MRI, wear his knee brace and engage in no high-impact activity. Id.


                                         4
      Judge Duffin did not commit clear error in concluding that the plaintiff

had not met the requirements for issuance of a preliminary injunction, and the

court will adopt his recommendation and deny the motion.

      On March 21, 2019, Judge Duffin issued a scheduling order. Dkt. No.

39. The order required the parties to complete discovery by July 30, 2019. Id.

at 1. On April 29, 2019, the plaintiff filed a “Motion to Produce Documents.”

Dkt. No. 40. It contains a list of items the plaintiff says that he needs to start

his discovery: written health service requests, doctors’ or nurses’ notes,

medical records, hospital records and other information. The defendants

respond that the plaintiff hasn’t served these requests on the defendants, as

required by Judge Duffin’s scheduling order and the Federal Rules of Civil

Procedure. Dkt. No. 42.

      The court will deny the motion to produce documents. Judge Duffin’s

April 2, 2019 scheduling order stated that “parties must serve discovery

requests and responses—depositions, interrogatories, requests for documents

or tangible things, and requests for admission—on the opposing party, and

must not file them with the court unless and until a party wishes to use them to

support a motion or other pleading . . . .” Dkt. No. 39 at 2. (Emphasis added.)

The order went on to say, “The plaintiff must mail these discovery requests and

responses directly to counsel for the defendant(s).” Id. at 3. The plaintiff

appears to have ignored this part of Judge Duffin’s order and filed his discovery

request with the court.




                                         5
      The court will extend the discovery deadline, so that the plaintiff can do

what the court told him to do in the first place—send his discovery requests to

the lawyer for the defendants. He should send his requests to Assistant

Attorney General Katherine D. Spitz, Wisconsin Department of Justice, P.O.

Box 7857, Madison, WI 53707-7857. The court also encourages the plaintiff to

provide the defendant’s attorney with a timeframe for the records he is

requesting; from his complaint, it would appear that he likely is looking for his

medical records for the period November 10, 2015 through the date he filed his

complaint, July 29, 2016.

      The court ADOPTS Judge Duffin’s recommendation that the court deny

the plaintiff’s motion for a preliminary injunction. Dkt. No. 38.

      The court DENIES the plaintiff’s motion for a preliminary injunction.

Dkt. No. 21.

      The court DENIES the plaintiff’s motion to produce documents. Dkt. No.

40.

      The court ORDERS that the deadlines for the parties to complete

discovery is EXTENDED to Friday, October 18, 2019.

      The court ORDERS that the deadline for the parties to file dispositive

motions is EXTENDED to Friday, November 22, 2019.

      Dated in Milwaukee, Wisconsin, this 29th day of July, 2019.
                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge

                                        6
